DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim ends with two periods, but should only have one period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 9 and 11- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzino (US Publication Number 20220081122) in view of Zoppitelli et al. (hereinafter Zoppitelli, US Publication Number 20200277072).
Regarding claim 1, Gazzino discloses a method  for managing a hybrid-electric powerplant (HEP) comprising a thermal engine and an electric motor (Figures 2 and 3), the method comprising: receiving a total power request for the HEP and determining (Figure 3 element 110, Paragraph 122), from the total power request, a thermal power request and an electric power request (Figure 3 element 140, Paragraph 125); converting the thermal power request into a thermal power command and the electric power request into an electric power command; transmitting the thermal power command to the thermal engine to generate a thermal power output; transmitting the electric power command to the electric motor to generate an electric power output (Figure 3 element 160) and comparing the thermal power output to the thermal power command and the electric power output to the electric power command (Paragraph 136) but fails to teach of the remaining steps.
However, Zoppitelli teaches of a similar control method (Figures 4 and 5) comparing the thermal power output to the thermal power command and the electric power output to the electric power command (Paragraph 174); detecting a fault when the thermal power output deviates from the thermal power command by more than a first threshold or when the electric power output deviates from the electric power command by more than a second threshold (Paragraph 175); and accommodating the fault by modulating the thermal power command in response to the electric power output deviating from the electric power command by more than the first threshold and modulating the electric power command in response to the thermal power output deviating from the thermal power command by more than the second threshold (Paragraph 179).
Regarding claim 1, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gazzino with the comparing, detecting and accommodating steps of Zoppitelli for the predictable result of providing auxiliary power to assist the pilot in the event of a failure (Zoppitelli, Abstract).
Regarding claim 2, Gazzino as modified by Zoppitelli disclose the above method wherein the thermal power request is converted into the thermal power command and transmitted to the thermal engine by a first controller, and the electric power request is converted into the electric power command and transmitted to the electric motor by a second controller (Gazzino, Figure 1 elements 13, 14, 16 and 18).
Regarding claim 3, Gazzino as modified by Zoppitelli disclose the above method with a third controller (Gazzino, Figure 1 element 9) that detects fault in both power lanes.  
However, it would have been an obvious matter of design choice to have each controller detect faults in the other controller, since applicant has not disclosed that this fault detection method solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a third controller that detect the faults in either lane. This would provide the predictable result of preventing crosstalk between the controllers.
Regarding claim 4, Gazzino as modified by Zoppitelli disclose the above method wherein the first controller detects the fault in a first power lane associated with the first controller, and the second controller detects the fault in a second power lane associated with the second controller (Gazzino, Figure 1 elements 13, 14, 16 and 18).
Regarding claim 5, Gazzino as modified by Zoppitelli disclose the above method wherein one of the first controller and the second controller detects the fault and flags the fault to the other of the first controller and the second controller (Zoppitelli, Paragraph 239).
Regarding claim 6, Gazzino as modified by Zoppitelli disclose the above method wherein an unfaulted one of the first controller and the second controller determines if it can provide additional power to meet the total power request in response to the fault causing a decrease to a total power output by the HEP (Gazzino, Paragraph 126).
Regarding claim 8, Gazzino as modified by Zoppitelli disclose the above method wherein accommodating the fault comprises providing the total power request from one of the thermal engine and the electric motor. (Gazzino, Paragraphs 111 and 112).  The examiner notes that the thermal engine of Gazzino is capable of providing the total required power to the aircraft if the electric motor fails.
Regarding claim 9, Gazzino as modified by Zoppitelli disclose the above method further comprising enabling or disabling the accommodating of the fault as a function of a flight envelope or a flight phase (Gazzino, Paragraphs 133-134 and Zoppitelli, Paragraphs 107 and 194- 201).
Regarding claim 11, Gazzino discloses a power management system for a hybrid-electric powerplant (HEP) comprising a thermal engine and an electric motor, the power management system comprising at least one controller (Figure 1 elements 9. 13, 14, 16 and 18, Paragraph 117) having at least one processor and a memory (Paragraph 115) coupled thereto, the memory having stored thereon program instructions executable by the at least one processor for: receiving a total power request for the HEP and determining (Figure 3 element 110, Paragraph 122), from the total power request, a thermal power request and an electric power request (Figure 3 element 140, Paragraph 125); converting the thermal power request into a thermal power command and the electric power request into an electric power command; transmitting the thermal power command to the thermal engine to generate a thermal power output; transmitting the electric power command to the electric motor to generate an electric power output (Figure 3 element 160) and comparing the thermal power output to the thermal power command and the electric power output to the electric power command (Paragraphs 117 and 136) but fails to teach of the remaining steps.
However, Zoppitelli teaches of a similar power management system (Figure 1 elements 16 and 17) with instructions executable by the system for comparing the thermal power output to the thermal power command and the electric power output to the electric power command (Paragraph 174); detecting a fault when the thermal power output deviates from the thermal power command by more than a first threshold or when the electric power output deviates from the electric power command by more than a second threshold (Paragraph 175); and accommodating the fault by modulating the thermal power command in response to the electric power output deviating from the electric power command by more than the first threshold and modulating the electric power command in response to the thermal power output deviating from the thermal power command by more than the second threshold (Paragraph 179).
Regarding claim 11, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gazzino with the comparing, detecting and accommodating steps of Zoppitelli for the predictable result of providing auxiliary power to assist the pilot in the event of a failure (Zoppitelli, Abstract).
Regarding claim 12, Gazzino as modified by Zoppitelli disclose the above power management system wherein the at least one controller comprises a first controller dedicated to the thermal engine (Gazzino, Figure 1 elements 13 and 14) and a second controller dedicated to the electric motor (Gazzino, Figure 1 elements 16 and 18).
Regarding claim 13 Gazzino as modified by Zoppitelli disclose the above power management system wherein the first controller provides the thermal power command to the thermal engine on a thermal power lane and the second controller provides the electric power command to the electric motor on an electric power lane (Gazzino, Figure 1, Paragraph 127).
Regarding claim 14, Gazzino as modified by Zoppitelli disclose the above power management system wherein the at least one controller comprises a third controller coupled to the first controller and the second controller, the third controller configured for receiving the total power request for the HEP and determining the thermal power request and the electric power request (Gazzino, Figure 1 element 9, Paragraphs 122, 125, 127 and 128), but is silent as the third controller providing the other controllers with the total power request.
However, it would have been an obvious matter of design choice to provide the total power request to both controllers, since applicant has not disclosed that providing the total power request to both controllers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with each controller only receiving the pertinent power requires. The would provide for the predictable result of ensuring that the supplied power of a component of the hybrid powerplant will not exceed its requested power.
Regarding claim 15, Gazzino as modified by Zoppitelli disclose the above power management system wherein the third controller wherein the third controller provides the first controller with the thermal power request, and provides the second controller with the electric power request (Gazzino, Figure 1 element 9, Paragraphs 122 and 125).
Regarding claim 16, Gazzino as modified by Zoppitelli disclose the above power management system wherein the third controller receives the total power request from a power throttle in an aircraft cockpit (Gazzino, Figure 1 element 35, Paragraphs 122 123 and 142).
Regarding claim 17, Gazzino as modified by Zoppitelli disclose the above power management system wherein the first controller is configured for detecting the fault in the thermal power lane, and the second controller is configured for detecting the fault in the electric power lane (Gazzino, Paragraphs 117 and 127).
Regarding claim 18, Gazzino as modified by Zoppitelli disclose the above power management system wherein the first controller is configured for detecting the fault in the electric power lane, and the second controller is configured for detecting the fault in the thermal power lane. (Gazzino, Paragraphs 117 and 127).
Regarding claim 19, Gazzino as modified by Zoppitelli disclose the above power management system wherein the first controller and the second controller receive at least two of the thermal power output, the electric power output, and a total power output by the HEP (Gazzino, Paragraph 117, 122 and 125).
Regarding claim 20, Gazzino as modified by Zoppitelli disclose the above power management system wherein one of the first controller and the second controller detects the fault and flags the fault to the other of the first controller and the second controller (Zoppitelli, Paragraph 239).
Claim(s) 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gazzino as modified by Zoppitelli as applied to claim 1 above, and further in view of Wagner et al. (hereinafter Wagner, US Publication Number 20180354635).
Regarding claim 7, Gazzino as modified by Zoppitelli disclose the above method, but fail to teach of reducing the total power output in response to an increase in power.
However, Wagner discloses a similar method (Figure 3) wherein an unfaulted one of the first controller and the second controller determines how it can reduce a total power output by the HEP in response to the fault causing an increase to the total power output (Paragraph 69).
Regarding claim 7 it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gazzino as modified by Zoppitelli with the power reduction step of Wagner for the predictable result of charging a battery (Wagner, Paragraph 69)
Regarding claim 10, Gazzino as modified by Zoppitelli and Wagner disclose the above method wherein the modulating of the thermal power command or electric power command is limited to a decreasing thereof (Wagner, Paragraph 69).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/            Primary Examiner, Art Unit 3644